DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/3/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objection
Claim 7 objected to because of the following informality:  
In claim 7 last line, a period should be added to conclude the sentence.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-11, and 16-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2008/0093517 (Chen).
Regarding claim 1, Chen discloses an exercise device (exercise bicycle - abstract, FIGS. 2-13) comprising: 
a handlebar (see handlebar on base 10 below the rear seat - FIGS. 2-4); 
a support arm 40 extending from the handlebar (FIGS. 2-4); 
a rotating mechanism (tube 30) connected to the support arm (FIGS. 2-4), at least a portion of the rotating mechanism 30 rotatable relative to the handlebar to pan the rotating mechanism left and right relative to the handlebar (see FIGS. 2 and 6-8); and 
a display 50 connected to the rotating mechanism, such that panning of the rotating mechanism positions the display in one of a plurality of positions relative to the handlebar (see paras 0030-0032, FIGS. 2 and 6-8).
Regarding claim 2, Chen teaches the exercise device of claim 1, and further discloses wherein the rotating mechanism comprises: a pivot 31 connected to the support arm 40, the pivot defining an axis (through pivot pin 31) and comprising a stop 42 defined thereon (auxiliary tube 42 can be interpreted as a stop since it would cause the pivot mechanism to stop pivoting once the tube 42 meets with the lugs 21 - FIG. 9); a display mount 41 rotatably connected to the pivot 31 to rotate about the axis (FIGS. 2 and 6-8); and a tab 21 associated with the display mount and configured to engage the stop of the pivot with rotation of the display mount relative to the pivot to define at least one stop position of the rotating mechanism (upper and lower mounting lugs 21 can be interpreted as comprising tabs since they have protruding tab-like structures - see FIG. 9; they are positioned in such a manner that would prevent further rotation of the auxiliary tube 42 about the pivot pin 31 - FIG. 9).
Regarding claim 7, Chen teaches the exercise device of claim 1, and further discloses wherein: the display 50 is rotatably connected to the rotating mechanism to tilt the display up and down relative to the handlebar (display 50 is rotatably secured to the distal end 41, thus the display 50 is capable of rotating relative to the distal end in a tilting manner - para 0029, FIG. 2); panning the rotating mechanism 30 relative to the handlebar rotates the display 50 about a vertical axis (FIGS. 6-8); and tilting the display relative to the handlebar rotates the display about a horizontal axis perpendicular to the vertical axis (FIG. 2).
Regarding claim 8, Chen teaches the exercise device of claim 1, and further discloses a method of assembling the exercise device of claim 1, the method comprising: connecting the rotating mechanism 30 to the support arm 40 of the handlebar (FIG. 2); and connecting the display 50 to the rotating mechanism 30 (FIG. 2).
Regarding claim 9, Chen teaches the exercise device of claim 1, and further discloses a method of using the exercise device of claim 1, the method comprising: panning the rotating mechanism 30 to position the display 50 in a first position relative to the handlebar (FIGS. 6-8); and panning the rotating mechanism 30 to position the display in a second position relative to the handlebar (FIGS. 6-8); and tilting the display to position the display in a third position relative to the handlebar (display 50 is rotatably secured to the distal end 41, thus the display 50 is capable of rotating relative to the distal end in a tilting manner - para 0029, FIG. 2).
Regarding claim 10, Chen teaches the method of claim 9, and further discloses wherein at least one of the first position and the second position is a stop position of the rotating mechanism (FIG. 6).
Regarding claim 11, Chen discloses a rotating mechanism (pivot mechanism - paras 0026-0028) for rotatably connecting a display 50 to a handlebar (see handlebar on base 10 below the rear seat - FIGS. 2-4) of an exercise device, the rotating mechanism comprising: a pivot comprising a base 30, a shaft 31 extending from the base, and a stop 42 (auxiliary tube 42 can be interpreted as a stop since it would cause the pivot mechanism to stop pivoting once the tube 42 meets with the lugs 21 - FIG. 9); a display mount 41 connected to the pivot to rotate about the shaft 31 (FIGS. 2 and 6-8); and a tab 21 indexed with the display mount and configured to engage the stop of the pivot with rotation of the display mount about the shaft to define at least one stop position of the rotating mechanism (upper and lower mounting lugs 21 can be interpreted as comprising tabs since they have protruding tab-like structures - see FIG. 9; they are positioned in such a manner that would prevent further rotation of the auxiliary tube 42 about the pivot pin 31 - FIG. 9).
Regarding claim 16, Chen teaches the rotating mechanism of claim 11, and further discloses an exercise device (exercise bicycle - abstract, FIGS. 2-13) comprising the rotating mechanism of claim 11, the exercise device further comprising: the handlebar (see handlebar on base 10 below the rear seat - FIGS. 2-4); and the display 50, the display mounted to the display mount 41 of the rotating mechanism (FIG. 2), such that rotation of the display mount about the shaft of the pivot pans the display left and right to position the display in one of a plurality of positions (FIGS. 6-8).
Regarding claim 17, Chen teaches the exercise device of claim 16, and further discloses wherein: the handlebar comprises a pair of bar ends extending towards the rotating mechanism (FIG. 4), the pair of bar ends defining a space bounded by the pair of bar ends (the space between the substantially parallel handle ends - FIG. 4); and the display 50 is rotatable between the pair of bar ends and at least partially within the space defined between the pair of bar ends (FIGS. 6-8).
Regarding claim 18, Chen discloses a method of assembling a rotating mechanism (pivot mechanism - paras 0026-0028) operable to reposition a display 50 or other device of an exercise device in a plurality of positions (FIGS. 2 and 6-8), the method comprising: connecting a stop washer (see openings in tube 30) to a pivot (assembly 20) of the rotating mechanism, the stop washer comprising a tab (see openings in tube 30) configured to engage a stop of the pivot (see protrusion on assembly 20 in FIG. 2); and rotatably coupling a display mount (arm 40) of the rotating mechanism to the pivot, the tab of the stop washer indexing with the display mount (arm 40) such that rotation of the display mount (arm 40) relative to the pivot rotates the stop washer (FIGS. 2 and 6-8).

Allowable Subject Matter
Claims 3-6, 12-15, and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is US 2008/0093517 (Chen).
Regarding dependent claim 3, Chen teaches the device of claim 2, see above, but does not disclose wherein: the pivot comprises a shaft comprising a shelf; and the tab rides on the shelf of the pivot with rotation of the display mount to engage the stop. Claims 4-6 depend on claim 3.
Regarding dependent claim 12, Chen teaches the rotating mechanism of claim 11, see above, but does not disclose wherein: the shaft comprises a shelf; the stop is defined on the shelf of the shaft; and the tab rides on the shelf with rotation of the display mount about the shaft to engage the stop. Claims 13-15 depend on claim 12.
Regarding dependent claim 19, Chen teaches the method of claim 18, see above, but does not disclose wherein: the pivot comprises a shaft, the stop defined on the shaft; and connecting the stop washer to the pivot comprises slidably engaging a ring body of the stop washer with a top of the stop and slidably engaging the tab of the stop washer with a shelf defined on the shaft of the pivot. Claim 20 depends on claim 19.
There is no teaching, suggestion, or motivation in the prior art of record that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to arrive at any of these claimed inventions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 11am-7pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/Primary Examiner, Art Unit 3784